DETAILED ACTION
This office action is in response to communication filed on 08/01/2022. Claims 1-9 have been canceled. Claims 10, 19 and 20 have been amended. Claims 21-29 have been added. Claims 10-29 are pending on this application.

Allowable Subject Matter
Claims 10-29 are allowed. 
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Xue et al. Pub. No. 2020/0275218.
Fig.  4A of Xue et al. discloses  an antenna (antenna paragraphs 0014-0015) arranged on or in a wearable audio device (Fig. 2A) , comprising: a first curved arm (arm 406d) coupled to a first port (left port 407)  a second curved arm (arm 406b) of equal size and equal shape (equal size and shape of 406b ) as the first curved arm  (406d) and electrically coupled to a second port (right port 407), wherein the second curved arm (106d) is rotationally positioned 180 degrees (180 degrees  rotation 106d), relative to the first curved arm (106d), about an imaginary axis perpendicular  to a surface  (imaginary axis perpendicular to the surface of Fig. 4A) of the wearable audio device (Fig. 2A).  
With respect to claim 10, in addition to other elements in the claim, prior art considered individual or combination does not teach: a radio frequency integrated circuit ("RFIC") configured to transmit or receive a radio frequency ("RF") signal via an RF port and to provide a control logic signal via a control logic port; a fixed matching network electrically coupled to the RF port of the RFIC; a tuneable capacitor comprising a first port, a second port electrically coupled to ground, and a tuning port electrically coupled to the control logic port of the RFIC, wherein the tuning port is configured to receive the control logic signal; and a switching circuit comprising a first port electrically coupled to the fixed matching network, a second port electrically coupled to the first port of the tuneable capacitor, and configured to transmit or receive the RF signal via one of the first port or second port of the antenna.
With respect to claim 19, in addition to other elements in the claim, prior art considered individual or combination does not teach:  a radio frequency integrated circuit ("RFIC") configured to transmit a radio frequency ("RF") signal via an RF port and to provide a control logic signal via a control logic port; a fixed matching network electrically coupled to the RF port of the RFIC; Serial No.: 16/860,546- 4 - a tuneable capacitor comprising a first port electrically coupled to the fixed matching network, a second port electrically coupled to ground, and a tuning port electrically coupled to the control logic port of the RFIC, wherein the tuning port is configured to receive the control logic signal; and a balun electrically coupled to the fixed matching network, the first port of the antenna, and the second port of the antenna, and configured to: receive the RF signal via the fixed matching network; generate a first differential signal based on the RF signal, wherein the first differential signal has a first phase; generate a second differential signal based on the RF signal, wherein the second differential signal has a second phase, and wherein the second phase differs from the first phase by a differential phase value; transmit the first differential signal to the first port of the antenna; and transmit the second differential signal to the second port of the antenna.
With respect to claim 20, in addition to other elements in the claim, prior art considered individual or combination does not teach:  a radio frequency integrated circuit ("RFIC") configured to receive a radio frequency ("RF") signal via an RF port and to provide a control logic signal via a control logic port; a fixed matching network electrically coupled to the RF port of the RFIC; a tuneable capacitor comprising a first port electrically coupled to the fixed matching network, a second port electrically coupled to ground, and a tuning port electrically coupled to the control logic port of the RFIC, wherein the tuning port is configured to receive the control logic signal; and Serial No.: 16/860,546- 5 - a balun electrically coupled to the fixed matching network, the first port of the antenna, and the second port of the antenna, and configured to: receive a first differential signal from the first port of the antenna; receive a second differential signal from the second port of the antenna; generate the RF signal based on the first and second differential signal; and transmit the RF signal to the RFIC via the fixed matching network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

08/04/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845